DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 01/27/2022. As directed by the amendment: Claim 1 has been amended, no claims have been cancelled, and no claims have been added. Thus, claims 1-20 are presently pending in the application, claims 9-20 being withdrawn from consideration.

Response to Arguments
Applicant’s arguments with respect to the rejection of the claims have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Seok (KR 100737441); in view of Riley (US 5672155).
Applicant argues that Riley does not teach or suggest a button that causes different functionality of the injector based on a duration of pressing the button. Riley discloses that pressing the trigger (133) for a duration (increasing depression) is fully capable of causing different functionality of the injector (increase/decrease speed of injection) (As with conventional combination speed and direction control switches, such as switch 132, increasing the pull or depression on pivoting trigger 133 will increase the on to off ratio of full driver bridge 163 thereby yielding a faster motor 71 speed; column 8, lines 18-22) (discussed more below).
Applicant further argues that there would be no reason to apply the trigger 133 of Riley to the syringe of Smith. The Examiner now uses Seok instead of Smith and that the features of the trigger in Riley are used to modify the push-button in Seok.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Seok (KR 100737441); in view of Riley (US 5672155).
Regarding Claim 1, Seok discloses an injector comprising: a motor (33; Fig.2), whereby rotation of the motor causes a medicinal product to be expelled (parag. [0038]); a rotary knob (rotating knob (42)), whereby rotation of the rotary knob selects a function of the injector and sets a dosing quantity of the medicinal product for an injection (parag. [0042]); a button (push button (41)), which is pressed to initiate and maintain the injection of the medicinal product (parag. [0042]), the button being arranged on an end of the rotary knob (42) (the push button (41) is located at the end of rotating knob (42) as seen in Fig.2); and a control component housing section (main body (30)) in which the motor (33), a processor (controller (31)), a transmission (nut part (35)), and a threaded spindle (transfer road (37)) are arranged (Fig.2), the processor (31) being coupled to the motor (33) (parag. [0038]), the rotary knob (42) and the button (41) such that the rotary knob and the button are coupled to the motor (33) via the processor (31) (parag. [0043], last sentence), wherein the injector is a pen-type injector (Fig.2) and the control component housing section (30) is arranged between the button (41) and a cap (bottom cap (10)) of the injector along a longitudinal axis of the injector (the main body (30) is located between push button (41) and the bottom cap (10)), wherein the processor (31) is configured to control a speed of the motor during the injection (parag. [0043], last sentence), the transmission (35) is configured to convert the speed of the motor (33) into a speed of the injection (the nut part (35) moves when the motor (33) is activated, so nut part (35) is fully capable of converting the speed of motor (33) into a speed of injection) (parag. [0037]), and the threaded spindle (37) is configured to move linearly based on the speed of the injection (parag. [0042]).
Seok does not appear to disclose an encoder and a pressure applied to the button during the injection changes a speed of the motor and as such a speed of the injection wherein the button causes a different functionality of the injector to occur based on duration of pressing of the button.
Riley teaches it was known in the art to have an encoder (150; Fig.10) and a trigger (133; Fig.10) that changes speed of motor (71) when a pressure is applied during injection (the speed of motor (71) depends on how far trigger (133) is depressed) (It will be understood that more sophisticated switches and motors known to those skilled in the art may be used, allowing variable speeds, depending upon how far trigger 133 is depressed; columns 6 (lines 66-67) – 7 (lines 1-2) (As with conventional combination speed and direction control switches, such as switch 132, increasing the pull or depression on pivoting trigger 133 will increase the on to off ratio of full driver bridge 163 thereby yielding a faster motor 71 speed; column 8, lines 18-22). Riley also discloses that pressing the trigger (133) for a duration (increasing depression) is fully capable of causing different functionality of the injector (increase/decrease speed of injection) (As with conventional combination speed and direction control switches, such as switch 132, increasing the pull or depression on pivoting trigger 133 will increase the on to off ratio of full driver bridge 163 thereby yielding a faster motor 71 speed; column 8, lines 18-22).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Seok to incorporate the teachings of Riley to have a button that changes speed of the motor when a pressure is applied during injection and that causes a different functionality of the injector when pressed for a duration in order to enhance delivery and control of the delivered fluid and an encoder in order to specifically verify the volume of fluid dispensed or received in the syringe (column 7, lines 20-24).

Claims 2-4 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Seok (KR 100737441); in view of Riley (US 5672155) and Smith (US 5690618).
Regarding Claim 2, Seok as modified discloses all the limitations of claim 1.
Seok does not appear to disclose a continuous press of the button is required to maintain the injection until completion of a dosage.
Smith teaches it was known in the art to have switch (18) wherein continuously pressing the button is required to maintain injection until completion (When switch 18 is released, motor 82 stops and the injection is halted. Once switch 18 or 22 is depressed again, operation resumes and the injection continues; column 7, lines 2-5).
Regarding Claim 3, Seok as modified discloses the injector of claim 2, and Smith further teaches wherein an interruption of the continuous press causes the injection to pause (When switch 18 is released, motor 82 stops and the injection is halted. Once switch 18 or 22 is depressed again, operation resumes and the injection continues; column 7, lines 2-5).
Regarding Claim 4, Smith as modified discloses all the limitations of claim 2.
Seok does not appear to disclose the button further comprises a touch-sensitive surface operable to receive an input based on a touch-contact.
Smith teaches it was known in the art to have pressure sensitive switches (18 and 22) (switches 18,22 are clamshell, on/off, finger pressure sensitive switches that encircle housing 14 and are used to stop and start the operation of syringe 10; column 4, lines 3-5).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Seok to incorporate the teachings of Smith to have a touch-sensitive surface operable to receive an input based on touch contact in order to further enhance controlling the injector/motor to deliver fluid.
Regarding Claim 7, Seok as modified discloses the injector of claim 1, and Smith further teaches wherein the injector is configured to be alternatively operated in a binary press mode, in which the button, when pressed a first time, initiates the injection, and when pressed a second subsequent time, stops the injection contact (switches 18,22 are clamshell, on/off, finger pressure sensitive switches that encircle housing 14 and are used to stop and start the operation of syringe 10; column 4, lines 3-5).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Seok (KR 100737441); in view of Riley (US 5672155), Smith (US 5690618), and Jurson (US 7806852).
Regarding Claim 5, Seok as modified discloses all of the limitations claim 2 above.
Seok does not appear to disclose the button further comprises a fingerprint sensor for an authentication for use of the injector.
Jurson teaches it was known in the art to have an actuation device (112; Fig.1) that consists of a fingerprint sensor/pushbutton (114) that authenticates the use of apparatus (FIG. 1 illustrates an example PCA-type apparatus 100 with a fingerprint sensor/pushbutton 114 for use in administering controlled doses of medication (e.g., analgesic) to an authenticated patient; column 4, lines 51-53) (to request a dosage of medication the patient depresses a button in the actuation device. The pushbutton may be integrated with the fingerprint sensor 114, such that upon depression of the pushbutton, the fingerprint sensor 114 will scan the fingerprint; column 6, lines 6-10).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Seok to incorporate the teachings of Jurson to have a fingerprint sensor on the button to authenticate the use of the injection in order to secure the usage of the device and prevent any accidental delivery of the fluid by any unauthorized users.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Seok (KR 100737441); in view of Riley (US 5672155), Smith (US 5690618), and Wenderow (US 2014/0039305).
Regarding Claim 6, Seok as modified discloses all of the limitations claim 2 above.
Seok does not appear to disclose the button further comprises a proximity sensor for detection of an object in proximity to the button.
Wenderow teaches it was known in the art to have a proximity sensor on a controller (40; Fig.2) that detects the movement of the user when adjacent to sensor (The proximity sensor transmits a "presence" signal to controller 40 when the proximity sensor detects the presence of a user’s hand adjacent the control; parag. [0065], lines 10-11).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Seok to incorporate the teachings of Wenderow to have a proximity sensor that detects proximity of an object to the sensor in order to prevent accidental delivery when the user is not present.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Seok (KR 100737441); in view of Riley (US 5672155) and Binier (US 2016/0303326).
Regarding Claim 8, Seok as modified discloses all of the limitations claim 1 above.
Seok does not appear to disclose a light ring positioned circumferential to the button, wherein the light ring is illuminated in a sequence of illumination to inform of a status of the injection.
Binier teaches it was known in the art to have ring-shaped indicating lamp located circumferential of the button (the ring- shaped indicating lamp is located on the connection sleeve (1211) that is located at the end of the adjusting knob (121)) (parags. [0041] and [0043]). The ring-shaped indicating lamp continue lighting during injection and blink when the injection is about to be complete (status of injection) (parag. [0043]). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Seok to incorporate the teachings of Binier to have a light ring in order to inform the status of injection to enhance the reminding function of injection (parag. [0043], first sentence).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANIA M ISMAIL whose telephone number is (313)446-6625. The examiner can normally be reached Monday-Thursday 8:00-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
TANIA M. ISMAIL
Examiner
Art Unit 3783




/NATHAN R PRICE/            Supervisory Patent Examiner, Art Unit 3783